Citation Nr: 1532563	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Felicia H. Ellsworth, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969, including service in Vietnam.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.

The Board remanded the Veteran's claim for further development in a February 2011 decision and denied it in an October 2013 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court granted the parties' Joint Motion to Remand the claim to the Board for further proceedings.  

A review of the Veteran's Virtual VA electronic claims file reveals August 2013 written argument from the Veteran's former representative.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals VA treatment records pertinent to the issue on appeal, the Joint Motion to Remand, the Court's decision, and November 2014 written argument from the Veteran's former representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2012 statement, the Veteran's wife gave a detailed account of what she perceives as the Veteran's symptoms and expressed her belief that the Veteran has understated their severity in prior VA examinations and in his testimony before the Board.  In the Joint Motion to Remand, the parties agreed that the Board did not take sufficient note of the May 2012 statement.  The Veteran's wife submitted an additional statement in January 2015 that described her perception of the Veteran's symptoms in further detail.  So that a qualified medical professional can incorporate these statements into a more comprehensive view of the severity of the Veteran's PTSD, the Board finds that a remand is in order.

The Board also notes that, with the exception of an August 2013 VA treatment record, the record currently contains no record of the Veteran's mental health treatment after February 2011.  On remand, the AOJ should seek these records, if available.  

The Veteran has contended that he is more open about his PTSD symptoms with his VA treatment providers than he is with VA examiners.  The Board encourages the Veteran to obtain statements from these providers if they would provide the VA examiner on remand and the Board with a more complete view of the Veteran's PTSD symptoms.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all pertinent, outstanding records from the VA Pittsburgh Healthcare System and its associated clinics.  All attempts to obtain records should be documented in the claims folder.

2.  Contact the Veteran to offer him the opportunity to submit additional statements regarding the severity of his PTSD symptoms, including but not limited to any from his mental health treatment providers.  

3.  After any additional records and statements are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The paper and electronic claims folders must be provided to and reviewed by the examiner as part of the examination. The examiner must specify in the report that the claims files have been reviewed. The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis, to include a GAF score related to the Veteran's PTSD. All signs and symptoms of psychiatric disability should be reported in detail. The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

The examiner is asked to specifically address the Veteran's wife's May 2012 and January 2015 statements, as well as any statements the Veteran might submit from his mental health treatment providers.

4.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).  

5.  The AOJ should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. 


6.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted in full, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




